                                           Case 2:21-cv-00161-DB Document 4 Filed 01/27/21 Page 1 of 1



                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TERRY RAY HAWES,                               Case No. 21-cv-00284-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                        ORDER OF TRANSFER
                                   9
                                                 v.

                                  10     CALIFORNIA DEPARTMENT OF
                                         HEALTH SERVICES, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Terry Ray Hawes brings this 42 U.S.C. § 1983 action against defendants
                                  14   California Department of Health Services and Governor Gavin Newsom that are resident
                                  15   in Sacramento, which is in the Eastern District of California. Accordingly, this federal suit
                                  16   is TRANSFERRED to the Eastern District of California where venue properly lies because
                                  17   a substantial part of the events or omissions giving rise to the claims occurred there, and
                                  18   because the named defendants reside there. See 28 U.S.C. §§ 84(b), 1391(b), and 1406(a).
                                  19   Accordingly, the Clerk shall transfer this action.
                                  20          IT IS SO ORDERED.
                                  21       Dated: January 27, 2021
                                                                                            _________________________
                                  22
                                                                                            WILLIAM H. ORRICK
                                  23                                                        United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
